Applying For Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. B, No. 739-711; to the Court of Appeal, Fifth Circuit, No. 16-C-522
It Granted. The judgment of the court of appeal is reversed. The judgment of the district court is reinstated, but amended to provide that only the portion of the medical review panel’s opinion addressing Dr. Taylor is inadmissible; in all other respects, the panel opinion is admissible. See McGlothlin v. Christus St. Patrick Hospital, 2010-2775 (La. 7/1/2011), 65 So.3d 1218.
JOHNSON, C.J., would deny.